Title: From Alexander Hamilton to William W. Wands, 3 March 1800
From: Hamilton, Alexander
To: Wands, William W.


          
            (To be copied)
            Sir,
            N York Fey. March 3. 1800
          
          I have received your letter of the seventeenth of February—
          Your application would have come with more regularity thro’ the commandant of the regiment. Having then the remarks of that officer on the effect of the  thing upon the service of the regiment I can more readily determine it on its propriety. I shall wait therefore untill it comes to me thro’ that channel.
           Lt. Wand 
        